89 N.Y.2d 1055 (1997)
In the Matter of Mary A. Allender, Appellant,
v.
Edward Mercado, as Commissioner of the New York State Division of Human Rights, Respondent, and American Home Products Corporation, Appellant.
Court of Appeals of the State of New York.
Submitted February 3, 1997.
Decided May 1, 1997.
On the Court's own motion, appeal by complainant Allender dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion by American Home Products Corporation for leave to appeal denied. Motion by American Home Products Corporation for a stay dismissed as academic.